Case 2:21-cv-00678-JS-AYS Document 55-2 Filed 05/25/21 Page 1 of 1 PageID #: 320


     �upreme QCourt of Jietu Jersep


         QCerttf icate of <!?oob �tanbtng
         Cfnis is to certify tfiat                   Joseph J De Palma
 (:No.       002151982          ) was constitutecf ana appointee{ anJlttorney at Law of :New
 Jersey on                    June 16, 1982                                      and; as sucfi,
 lias 6een acfmittecfto practice 6efore tlie SupremeCourt ancf a[[ otlier courts oftliis State
 as anjlttorney at Law, accorcling to its faws, rules, ancf customs.

       Ifurtlier certify tfiat as of tliis cfate, tlie a6ove-namecf is anjlttorney at Law in
(}oocfStancling. Por tfie purpose of tfiisCertificate, an attorney is in "(}oocfStancling" if
tlieCourt's recorcfs rejfect tfiat tfie attorney: 1)is current witIi a[[assessments imposecfas a
part of tlie filing of tfie annua[ Jlttorney <R§gistration Statement, inc[ucling, 6ut not
fimitecfto, a[[ o6[igations to tfie :New Jersey Lawyers' PuncfforCfient Protection; 2)is not
suspencfecfor cfis6arrecffrom tfie practice of faw; 3) lias not resignecffrom tlie <Bar of tliis
State; ancf4) lias not 6een transferrecfto <Disa6ifity Inactive status pursuant to (j(ufe 1: 20-
12.

        <Pfease note tfiat tliis Certificate cfoes not constitute confirmation ofan attorney's
 satisfaction oftfie acfministrative requirements ofr.RJ,tfe 1:21-1(a)for efigi6ifity to practice
 faw in tfiis State.
                                                    In testimony whereof, I have
                                                     hereunto set my hand' ancf
                                                     aifo;!cf the Sea[ofthe
                                                    Supreme Court, at rfrenton, this
                                                    25th cfay of April            , 2021
